Smith, J.,
delivered the opinion of the court.
The appellant, having been convicted in the court af a justice of the peace upon an affidavit charging him with disturbing the peace, etc., appealed to the court below, and when his case was called for trial therein neither he nor his counsel appeared, whereupon his appeal was dismissed, with a writ of procedendo to the justice of the peace, and he appealed to this court.
The ground upon which a reversal of the order appealed from is sought is. that the affidavit upon which the appellant was convicted in the court of a justice of the peace is so defective that.it fails to charge him with the commission of any crime. Upon the failure of the appellant to appear for trial in the court below, pursuant to his appeal thereto, it wag competent for the court to dismiss his appeal, with a writ of procedendo to the justice of the peace, and it was not incumbent upon it to inquire into the validity of the affidavit upon which he was tried. Henning v. Greenville, 69 Miss. 214, 12 So. 559.

Affirmed.